DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 11,157,556 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see comparison table below.




Application 17/450,866

Patent No. US 11,157,556 B2
1. A method comprising: receiving a video program; storing the video program on a storage medium; generating a plurality of thumbnail images in response to the video program; generating a first metafile associated with the plurality of thumbnail images wherein the first metafile includes an indicator for each of the plurality of thumbnail images; streaming the video program to a client device; receiving a request from the client device indicative of a search operation wherein the request includes a timestamp associated with the video program and a search speed; determining a subset of the plurality of thumbnail images in response to the request wherein the subset of the plurality of thumbnail images is determined in response to the timestamp associated with the video program and the search speed; and generating a second metafile indicative of the subset of the plurality of thumbnail images wherein the second metafile includes an indicator for each of the subset of the plurality of thumbnail images; and transmitting the subset of the plurality of thumbnail images and the second metafile to the client device.

3. The method of claim 1 wherein the indicator for each of the plurality of thumbnail images includes a name and time indicator for each of the plurality of thumbnail images.

4. The method of claim 1 wherein the indicator for each of the plurality of thumbnail images includes at least one of a name and time indicator for each of the plurality of thumbnail images.

7. The method of claim 1 wherein the indicator for each of the plurality of subset of the plurality of thumbnail images includes at least one of a name and a time indicator.

1. A method comprising: receiving a video program; storing the video program on a storage medium; generating a plurality of thumbnail images in response to the video program; generating a first metafile associated with the plurality of thumbnail images wherein the first metafile includes a name and time indicator for each of the plurality of thumbnail images; streaming the video program to a client device; receiving a request from the client device indicative of a search operation wherein the request includes a timestamp associated with the video program and a search speed; determining a subset of the plurality of thumbnail images in response to the request wherein the subset of the plurality of thumbnail images is determined in response to the timestamp associated with the video program and the search speed; generating a second metafile indicative of the subset of the plurality of thumbnail images wherein the second metafile includes a name and time indicator for each of the subset of the plurality of thumbnail images; and transmitting the subset of the plurality of thumbnail images and the second metafile to the client device.
2. The method of claim 1 wherein the plurality of thumbnail images are interframe images.
2. The method of claim 1 wherein the first plurality of thumbnails are interframe images.
5. The method of claim 1 wherein the storage medium is a hard disk drive.
3. The method of claim 1 wherein the storage medium is a hard disk drive.
8. The method of claim 1 wherein each of the plurality of thumbnail images is generated in response to an interframe of the video program and a time interval between interframes of the video program.
4. The method of claim 1 wherein each of the plurality of thumbnail images is generated in response to an interframe of the video program and a time interval between interframes of the video program.






Claims 9-12 and 14 list all similar elements of claims 1, 3-4 and 6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3-4 and 6 applies equally as well to claims 9-12 and 14.
Claims 19-20 list all similar elements of claims 1 and 4, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1 and 4 applies equally as well to claims 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481